Citation Nr: 0938757	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-05 599	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for a respiratory 
disability, claimed as bronchitis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION


The Veteran served on active duty with the recognized 
guerrillas from May 1944 to February 1946, and with the New 
Philippine Scouts from August 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the Veteran's service connection claim 
for a respiratory disability, claimed as bronchitis.  The 
Veteran subsequently initiated and perfected an appeal of 
this rating determination.  In March 2007, he testified 
before a Decision Review Officer, seated at the RO.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from May 
1944 to February 1946, and from August 1946 to May 1949.

2.	On June 20, 2007, the Department of Veterans Affairs 
(VA) Regional Office, in Manila, the Republic of the 
Philippines, was notified that the Veteran died in June 2007.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


